DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-10 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted November 12, 2019 and April 21, 2021, have been received and considered by the examiner. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takenouchi et al. (US 2014/01373342 A1) in view of Yu et al. (US 2016/0254572 A1).
With regard to Claim 1, Takenouchi et al. disclose a method for manufacturing a power storage device, comprising: putting a positive electrode and a negative electrode in a container with an opening (paragraph 0024); injecting a first electrolytic solution containing an electrolyte, a first solvent, and a second solvent into the opening (paragraphs 0024 and 0034); sealing the opening and then performing charge under a first condition (paragraph 0025); performing a first step of removing a gas from the container (paragraph 0026); performing charge under a second condition (paragraphs 0027-0028); performing a keeping step, called aging (paragraph 0025); performing a second step of removing a gas from the container after performing the keeping step (paragraph 0028); performing charge under a third condition (paragraphs 0025-0026 and 0029); and performing discharge and then repeating charge and discharge to obtain a power storage device inherently containing a second electrolytic solution formed by the process of the first electrolytic solution breaking down and changing the percentage of each solvent which is then present in the second electrolytic solution. 
Yu et al. disclose a method for manufacturing a power storage device, comprising: putting a positive electrode and a negative electrode in a container with an opening; injecting a first electrolytic solution containing an electrolyte, a first solvent and a second solvent into the opening; sealing the opening and then performing charge under a first condition; performing a first step of removing a gas from the container; performing charge under a second condition; performing a second step of removing a gas from the container (paragraphs 0094-0101 and 0134). Yu et al. disclose further mixing a solvent of vinylene carbonate to the electrolytic solution (considered mixing a third solvent into the first electrolytic solution) (paragraph 0134). Yu et al. also disclose wherein the first electrolytic solution contains the first solvent at about 30 vol% (paragraph 0134). Yu et al. do not specifically disclose wherein the first electrolytic solution contains the first solvent at more than 70 vol%, and wherein the second electrolytic solution contains the first solvent at 60 vol% or less. 
Before the effectively filed date of the invention it would have been obvious to one of ordinary skill in the art to contain the first solvent at more than 70 vol% in the first electrolytic solution and contain the first solvent at 60 vol% or less in the second electrolytic solution, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. It also would have been obvious to one of ordinary skill in the art to further mix a solvent of vinylene carbonate (acting as a third solvent) to the electrolytic solution of Takenouchi et al., because Yu et al. teach that 
With regard to Claim 2, Yu et al. do not specifically disclose wherein the second electrolytic solution contains the first solvent at more than 40 vol%. Before the effectively filed date of the invention it would have been obvious to one of ordinary skill in the art to contain the second electrolytic solution contains the first solvent at more than 40 vol%, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
With regard to Claim 3, Takenouchi et al. disclose wherein the electrolyte is a lithium salt (paragraph 0034). 
With regard to Claim 5, Yu et al. disclose injecting vinylene carbonate into the first electrolytic solution after the first step of removing a gas from the container (paragraph 0134). Before the effectively filed date of the invention it would have been obvious to one of ordinary skill in the art to inject vinylene carbonate into the first electrolytic solution of Takenouchi et al., after the first step of removing a gas from the 
 With regard to Claim 6, Takenouchi et al. disclose wherein charge under the first condition, the second condition, or the third condition is performed with the container pressurized (paragraph 0026). 
With regard to Claim 7, Takenouchi et al. disclose wherein in the pressurization is a negative pressure by suction through a thin wall portion on the sealing plate (paragraph 0026). Takenouchi et al. do not specifically disclose wherein higher pressure is applied to a region overlapping with the negative electrode and the positive electrode than to the other region. Before the effectively filed date of the invention it would have been obvious to one of ordinary skill in the art to apply higher pressure to a region overlapping with the negative electrode and the positive electrode than to the other region, since it has been held in the art that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 (VI). 
With regard to Claims 8-10, Yu et al. disclose in paragraph [0134], wherein the first solvent is ethylene carbonate, wherein the second solvent is dimethyl carbonate, and wherein the third solvent is ethyl methyl carbonate. Yu et al. do not specifically disclose wherein the second solvent is diethyl carbonate. Before the effectively filed date of the invention it would have been obvious to one of ordinary skill in the art to use diethyl carbonate in place of dimethyl carbonate since the solvents are known equivalents in the art and Yu et al. teach that both diethyl carbonate and dimethyl carbonate can be chosen as one of the organic solvents used in the electrolyte solution (paragraph 0080).

Allowable Subject Matter
8.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
9.	The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, Takenouchi et al. (US 2014/01373342 A1) in view of Yu et al. (US 2016/0254572 A1), do not teach or fairly suggest wherein the first solvent content in the first electrolytic solution is determined by analyzing a power storage device that is fabricated in advance using a deuterated product of the first solvent and a deuterated product of the second solvent and subjected to initial charge and discharge so as to deteriorate.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725